MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                    FILED
regarded as precedent or cited before any                                           Dec 21 2020, 10:33 am
court except for the purpose of establishing
                                                                                         CLERK
the defense of res judicata, collateral                                              Indiana Supreme Court
                                                                                        Court of Appeals
estoppel, or the law of the case.                                                         and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jonathan T. Feavel                                       Curtis T. Hill, Jr.
Feavel & Porter, LLP                                     Attorney General of Indiana
Vincennes, Indiana                                       Robert J. Henke
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Involuntary                         December 21, 2020
Termination of the Parent-Child                          Court of Appeals Case No.
Relationship of C.Q. (Minor                              20A-JT-1284
Child)                                                   Appeal from the Daviess Circuit
      and                                                Court
                                                         The Honorable Gregory A. Smith,
K.Q. (Mother),                                           Judge
Appellant-Respondent,                                    Trial Court Cause No.
                                                         14C01-2003-JT-53
        v.

The Indiana Department of
Child Services,
Appellee-Petitioner.



Bailey, Judge.
Court of Appeals of Indiana | Memorandum Decision 20A-JT-1284 | December 21, 2020        Page 1 of 12
                                             Case Summary
[1]   K.Q. (“Mother”) appeals the termination of her parental rights to C.Q.

      (“Child”), upon the petition of the Daviess County Department of Child

      Services (“the DCS”).1 Mother presents a single, consolidated issue for review:

      whether the termination judgment is clearly erroneous because the DCS failed

      to establish, by clear and convincing evidence, the requisite statutory elements

      to support the termination decision. We affirm.



                              Facts and Procedural History
[2]   In 2010, Mother was diagnosed as a paranoid schizophrenic with a

      methamphetamine dependency. Mother was prescribed anti-psychotic

      injections, but was often non-compliant and was, at times, involuntarily

      committed for mental health treatment. During one such commitment, in

      September of 2019, Mother went into labor and was taken to a hospital to give

      birth. She walked through the hallway inappropriately dressed and asked staff

      if she could leave. Hospital staff then summoned a social worker.


[3]   Heather Terwiske, MSW (“Terwiske”), arrived at Mother’s hospital room and

      observed Mother mumbling and apparently responding to hallucinations.

      Mother advised Terwiske that Mother’s psychiatrist was deceased, and Mother




      1
       Child’s father has not been identified; thus, he was not a party to termination proceedings and is not an
      active party to this appeal.

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1284 | December 21, 2020                 Page 2 of 12
      had attended his funeral. Mother accused Terwiske of using a machete to kill

      children in the hospital parking lot. Terwiske contacted the DCS. Child was

      born on September 19, 2019.

[4]   On the following day, DCS Family Case Manager Heather Britton (“Britton”)

      interviewed Mother at the hospital. Britton advised Mother that hospital

      records indicated Mother had tested positive for methamphetamine,

      amphetamines, benzodiazepines, and opiates, but Mother denied having used

      any of those substances. Britton was aware that Mother had three older

      children, removed from her care in 2014 and 2018, and that Mother’s parental

      rights as to those children had been terminated. Britton was also aware that the

      earlier removals were prompted by Mother’s mental health issues and substance

      abuse. Britton determined that Child should not be released into Mother’s

      custody and arranged emergency foster care. On September 23, 2019, Child

      was placed in a foster home with one of her older half-siblings.


[5]   On December 2, 2019, Child was found to be a Child in Need of Services

      (“CHINS”). Mother was ordered to maintain contact with the DCS, obtain

      suitable housing, meet with medical and psychiatric providers, take her

      medication as recommended, follow any other psychiatric recommendations,

      and provide drug screens. The DCS offered Mother services, including drug

      screens, visitation with Child, and a parenting aide. Mother was partially

      compliant with services, but some visitations were interrupted or ended due to

      Mother’s apparent delusions. On February 27, 2020, the CHINS court

      conducted a hearing and issued an order that, pursuant to Indiana Code Section

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1284 | December 21, 2020   Page 3 of 12
      31-34-21-5.6, based upon the history of parental rights terminations, the DCS

      was no longer required to provide reunification services to Mother.2 On March

      13, 2020, the DCS petitioned to terminate Mother’s parental rights as to Child.

[6]   On May 14, 2020, the trial court conducted a hearing at which Mother,

      Mother’s service providers, Mother’s court-appointed Guardian ad litem

      (“GAL”), and Child’s court-appointed special advocate (“CASA”) testified.

      Dr. Michael Cantwell (“Dr. Cantwell”) recounted Mother’s psychiatric history,

      and her limited compliance with the treatment plan, including numerous

      positive methamphetamine screens; he opined that Mother was unable to care

      for herself or a child. Jane Melvin, MSW, testified that Mother’s therapy had

      been discontinued because Mother was unable to participate.

[7]   Mother’s case manager and parenting aide, each of whom had facilitated

      visitations, described Mother as responding to internal stimuli as opposed to the

      external cues of Child. Mother’s GAL testified that Mother suffered from

      auditory hallucinations affecting her ability to parent, and the CASA opined

      that termination of Mother’s parental rights was in Child’s best interests.

      Mother testified that she was willing and able to parent Child, notwithstanding

      her methamphetamine use. Mother opined that Child’s foster parents were




      2
        Pursuant to Indiana Code Section 31-34-21-5.6(b)(4), reunification services are not required when “the
      parental rights of a parent with respect to a biological or adoptive sibling of a child who is a child in need of
      services have been involuntarily terminated[.]” Here, Mother has not challenged the statutory-based order as
      contrary to law or unsupported by sufficient evidence. She has, at most, implicitly argued that there could
      have been a different outcome in termination proceedings had she been provided with services for a longer
      period of time.

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1284 | December 21, 2020                   Page 4 of 12
      unfit, in part because they were using false identities with documentation stolen

      from the Army records of Mother’s father.


[8]   On June 8, 2020, the trial court entered an order terminating Mother’s parental

      rights as to Child. Mother now appeals.



                                 Discussion and Decision
                  Standard of Review – Sufficiency of the Evidence
[9]   When we review whether the termination of parental rights is appropriate, we

      will not reweigh the evidence or judge witness credibility. In re V.A., 51 N.E.3d
1140, 1143 (Ind. 2016). We will consider only the evidence and reasonable

      inferences that are most favorable to the judgment. Id. In so doing, we give

      “due regard” to the trial court’s unique opportunity to judge the credibility of

      the witnesses. In re I.A., 934 N.E.2d 1127, 1132 (Ind. 2010) (citing Indiana

      Trial Rule 52(A)). We will set aside the trial court’s judgment only if it is

      clearly erroneous. K.T.K. v. Ind. Dep’t of Child Servs., 989 N.E.2d 1225, 1229

      (Ind. 2013). In order to determine whether a judgment terminating parental

      rights is clearly erroneous, we review the trial court’s judgment to determine

      whether the evidence clearly and convincingly supports the findings and the

      findings clearly and convincingly support the judgment. I.A., 934 N.E.2d at

      1132.




      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1284 | December 21, 2020   Page 5 of 12
         Requirements for Involuntary Termination of Parental Rights
[10]   “The Fourteenth Amendment to the United States Constitution protects the

       traditional right of parents to establish a home and raise their children.” In re

       Adoption of O.R., 16 N.E.3d 965, 972 (Ind. 2014). Although parental rights are

       of a constitutional dimension, the law provides for the termination of those

       rights when the parents are unable or unwilling to meet their parental

       responsibilities. Bester v. Lake Cty. Office of Family & Children, 839 N.E.2d 143,

       147 (Ind. 2005). The State is required to prove that termination is appropriate

       by a showing of clear and convincing evidence, a higher burden than

       establishing a mere preponderance. In re V.A., 51 N.E.3d at 1144.


[11]   Indiana Code Section 31-35-2-4(b)(2) sets out the elements that the DCS must

       allege and prove by clear and convincing evidence to terminate a parent-child

       relationship:

               (A)      that one (1) of the following is true:
                        (i)     The child has been removed from the parent for at
                                least six (6) months under a dispositional decree.
                        (ii)    A court has entered a finding under IC 31-34-21-5.6
                                that reasonable efforts for family preservation or
                                reunification are not required, including a
                                description of the court’s finding, the date of the
                                finding, and the manner in which the finding was
                                made.
                        (iii)   The child has been removed from the parent and
                                has been under the supervision of a local office or
                                probation department for at least fifteen (15) months
                                of the most recent twenty-two (22) months,
                                beginning with the date the child is removed from
       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1284 | December 21, 2020   Page 6 of 12
                                the home as a result of the child being alleged to be
                                a child in need of services or a delinquent child;
                (B)     that one (1) of the following is true:
                        (i)     There is a reasonable probability that the conditions
                                that resulted in the child’s removal or the reasons
                                for placement outside the home of the parents will
                                not be remedied.
                        (ii)    There is a reasonable probability that the
                                continuation of the parent-child relationship poses a
                                threat to the well-being of the child.
                        (iii)   The child has, on two (2) separate occasions, been
                                adjudicated a child in need of services;
                (C)     that termination is in the best interests of the child; and
                (D)     that there is a satisfactory plan for the care and treatment
                        of the child.


       Indiana Code Section 31-35-2-4(b)(2)(B) is written in the disjunctive, and

       therefore the court need only to find that one of the three requirements of

       subsection (b)(2)(B) was established by clear and convincing evidence. See In re

       L.S., 717 N.E.2d 204, 209 (Ind. Ct. App. 1999).


                                                   Analysis
[12]   Mother contends that insufficient evidence supports the termination decision.

       First, she focuses upon whether there is clear and convincing evidence of a

       reasonable probability that she would fail to remedy the conditions that led to

       Child’s removal. According to Mother, “at no point did she completely fail to

       comply with the recommended steps toward reunification.” Appellant’s Brief

       at 11.


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1284 | December 21, 2020   Page 7 of 12
[13]   An argument as to remediation of conditions invokes a “two-step analysis.” In

       re E.M., 4 N.E.3d 636, 643 (Ind. 2014). First, we identify the conditions that led

       to removal; and second, we must determine whether there is a reasonable

       probability that those conditions will not be remedied. Id. In the second step,

       the trial court must judge parental fitness as of the time of the termination

       hearing, taking into consideration the evidence of changed conditions. Id.

       (citing Bester, 839 N.E.2d at 152). The trial court is entrusted with balancing a

       parent’s recent improvements against habitual patterns of conduct. Id. The

       trial court has discretion to weigh a parent’s prior history more heavily than

       efforts made only shortly before termination. Id. “Requiring trial courts to give

       due regard to changed conditions does not preclude them from finding that

       parents’ past behavior is the best predictor of their future behavior.” Id.


[14]   Habitual conduct may include parents’ prior criminal history, drug and alcohol

       abuse, history of neglect, failure to provide support, and a lack of adequate

       housing and employment. A.D.S. v. Ind. Dep’t of Child Servs., 987 N.E.2d 1150,

       1157 (Ind. Ct. App. 2013), trans. denied. The trial court may also consider the

       services offered to the parent by the DCS and the parent’s response to those

       services as evidence of whether conditions will be remedied. In re D.K., 968
N.E.2d 792, 798 (Ind. Ct. App. 2012).

[15]   Child was removed from Mother’s care because Mother appeared to be

       delusional and tested positive for illegal substances at Child’s birth. Britton,

       who initiated the removal, had been involved with Mother since 2014 and was

       aware of Mother’s long history of substance abuse and non-compliance with
       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1284 | December 21, 2020   Page 8 of 12
       mental health treatment. Also, Mother’s parental rights to three older children

       had been terminated.


[16]   The testimony before the trial court painted a bleak picture of Mother’s

       prospects for recovery. Dr. Cantwell testified that Mother had been given anti-

       psychotic injections, often through involuntary commitments. However, in his

       opinion, Mother was so non-compliant with her treatment plan that it was

       “impossible to treat her without keeping her hospitalized,” something which

       could not be done, and “amphetamines can hasten the deterioration of [her]

       ability to function.” (Tr. at 13, 16.) Dr. Cantwell described Mother as verbally

       aggressive, prone to auditory hallucinations, and unable to provide self-care. In

       Dr. Cantwell’s opinion, Mother’s condition affected her judgment relative to

       assessing a child’s needs, and he particularly noted a lack of response to social

       cues, impaired expectations, and lack of concentration.

[17]   Parenting aide Jessica Patton (“Patton”) testified that she attempted to assist

       Mother with basic tasks. On one occasion, Patton accompanied Mother to the

       Samaritan Center to sign some paperwork, but Mother insisted upon leaving

       because she was convinced that her boyfriend was engaged in sexual activity

       with another woman while he waited for Mother in his vehicle. Mother rushed

       into traffic and was nearly hit by a vehicle. Patton observed that Mother talked

       to herself and “to the air.” (Tr. at 64.) Mother attended less than half the

       scheduled sessions and Patton ultimately opined that none of the goals were

       met.



       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1284 | December 21, 2020   Page 9 of 12
[18]   Britton testified that Mother had attended more than half of the scheduled

       visitations with Child. Mother sometimes appeared distracted from Child and

       would scratch off lottery tickets or use her phone. Typically, Mother appeared

       to respond to internal stimuli instead of interacting with Child. Mother spoke

       to dead relatives as if they were alive. She would at times perceive danger and

       become agitated. She expressed fear that someone with a sexual disease was

       too close to her and Child and she accused Britton of killing babies. Once,

       Mother had “swung around,” with Child in her arms, to “ward off” a perceived

       threat, and Mother had twice punched a chair. (Tr. at 96.) Sometimes Mother

       was given a break to go outside; at times, visitation was terminated. Britton did

       not observe bonding between Mother and Child.

[19]   Britton also related some of Mother’s expressed concerns about Child’s foster

       parents and Child’s health. Without a medical basis, Mother feared that Child

       suffered from sickle cell anemia and impetigo. Mother had reported to the DCS

       that the foster parents were using aliases and were engaged in human

       trafficking. Mother had insisted that the foster mother had a history of beating

       children and locking them in closets. Mother’s testimony at the hearing relayed

       some of these same concerns. She claimed to “have highly contagious sickle

       cell from having impetigo so long” and thus had “wondered” if Child “had the

       same.” (Tr. at 184.) She also claimed to have known the foster parents, whom

       she described as “unfit,” for “her whole life.” (Id. at 157.) Mother apparently

       believed that the foster mother’s true name was “English,” and she was using a

       stolen Social Security number. (Id.)


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1284 | December 21, 2020   Page 10 of 12
[20]   The CASA testified that she had seen no improvement in Mother’s mental

       health over the years, nor had she observed Mother make progress in

       addressing her substance abuse issues. The GAL opined that Mother had been

       semi-compliant with services offered by the Samaritan Center but

       acknowledged that Mother continued to suffer auditory hallucinations.

[21]   The witnesses, including those appointed to represent the interests of Child and

       Mother, were uniform in their assessment that Mother’s mental instability and

       substance abuse were likely to continue. Indeed, Mother did not testify that she

       intended to take additional steps to remedy the conditions leading to removal.

       Rather, Mother testified that she could effectively parent notwithstanding her

       continued use of methamphetamine. Mother also offered that she might

       receive parenting assistance from her father and claimed that she was “married

       since the bank filed a pardon on me.” (Id. at 153.)


[22]   On appeal, Mother argues that “the testimony and exhibits show her ability and

       willingness to comply with recommendations.” Appellant’s Brief at 15. This is

       merely a request to reweigh the evidence, an invitation we decline. The DCS

       presented clear and convincing evidence to establish a reasonable probability

       that the conditions leading to removal would not be remedied.


[23]   Mother also contends that the DCS failed to present clear and convincing

       evidence that termination is in Child’s best interests. In determining what is in

       a child’s best interests, the court must look to the totality of the evidence. In re

       A.D.S., 987 N.E.2d 1150, 1158 (Ind. Ct. App. 2013), trans. denied. Mother’s


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1284 | December 21, 2020   Page 11 of 12
       GAL testified that Mother continued to be delusional. The CASA testified that

       Child had been placed, since birth, in a foster home with her half-sibling. The

       CASA believed that Child was thriving in her placement and had formed a

       bond with her foster parents and siblings. Child’s foster parents wished to

       adopt her. Both the CASA and Child’s caseworker opined that termination of

       Mother’s parental rights was in Child’s best interests. Service providers,

       including Mother’s psychiatrist, testified to Mother’s lack of progress in

       addressing her substance abuse. Considering Child’s successful placement, the

       opinions of appointed advocates and service providers, Mother’s long history of

       non-compliance, and her continued insistence that she need not discontinue

       methamphetamine use, the DCS presented ample evidence that termination of

       parental rights was in Child’s best interests.



                                               Conclusion
[24]   The DCS established by clear and convincing evidence the requisite elements to

       support the termination of parental rights. Accordingly, the termination

       judgment is not clearly erroneous.


[25]   Affirmed.


       Robb, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1284 | December 21, 2020   Page 12 of 12